Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-27-2007

Goldberger Seligsohn v. Gulf Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1291




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Goldberger Seligsohn v. Gulf Ins Co" (2007). 2007 Decisions. Paper 1197.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1197


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     ___________

                                      No. 06-1291
                                     ___________


                  GOLDBERGER, SELIGSOHN & SHINROD, P.A.;
                         ALLEN S. GOLDBERGER,

                                           Appellants

                                           v.

                               GULF INS CO;
                      TARGET PROFESSIONAL ASSOCIATES

                                     ___________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                              (D.C. Civil No. 03-cv-5420)
                    District Judge: The Honorable Jose L. Linares
                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 10, 2007


              Before: SMITH, NYGAARD, and HANSEN,* Circuit Judges.




      *Honorable David R. Hansen, Senior Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
                                   (Filed April 27, 2007 )

                                        ___________

                                OPINION OF THE COURT
                                     ___________

NYGAARD, Circuit Judge.

              This cause came to be heard on the record from the United States District

Court for the District of New Jersey. Appellants Goldberger, Seligsohn & Shinrod, P.A.,

a New Jersey law firm and Allen S. Goldberger, Esq., a New Jersey attorney, appeal the

District Court’s grant of summary judgment to Appellee Gulf Insurance Company. The

Appellants had sought a declaratory judgment in the District Court that Gulf Insurance

Company owes them coverage under a professional liability policy for a legal malpractice

claim.

              After thorough study of the briefs filed by the parties, as well as the record

and transcripts of hearings conducted in the District Court, we will affirm essentially for

the reasons stated by the District Court. The facts and procedural history of this case are

well known to the parties and the court, and it is not necessary that we restate them here.

The reasons why we write an opinion of the court are threefold: to instruct the District

Court, to educate and inform the attorneys and parties, and to explain our decision. We

use a not-precedential opinion in cases such as this, in which a precedential opinion is

rendered unnecessary because the opinion has no institutional or precedential value. See

United States Court of Appeals for the Third Circuit, Internal Operating Procedure

                                              2
(I.O.P.) 5.3. Under the usual circumstances when we affirm by not-precedential opinion

and judgment, we briefly set forth the reasons supporting the court's decision. In this case,

however, we have concluded that neither a full memorandum explanation nor a

precedential opinion is necessary. Judge Linares’ ruling is an excellent statement of his

reasoning and fully supports his order. No further refutation of the appellant's allegations

of error is necessary.

               Hence, we believe it wholly unnecessary to further opine, or offer additional

explanations and reasons to those given by the District Court, why we will affirm. It is

sufficient to say that, essentially for the reasons given by the District Court in its opinion

dated the 29th day of December, 2005, we will affirm.

               It is now hereby ORDERED and ADJUDGED that the Judgment of the

District Court entered on December 29, 2005 be, and the same is hereby AFFIRMED.




                                                3